Citation Nr: 1817966	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-23 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1972 to August 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO, inter alia, denied service connection for depressive disorder, NOS, substance abuse in early remission claimed as bipolar, and insomnia.  In October 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012.

In January 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran and his representative confirmed the withdrawal of the claim for service connection for post-surgery right leg left scar. 

With respect to the claim characterized by the RO as one for service connection for depressive disorder, NOS, substance abuse in early remission claimed as bipolar, and insomnia, the Board has more broadly characterized the claim as one for any acquired psychiatric disorder, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In January 2015, the Board remanded the service connection claim for an acquired psychiatric disorder a to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in an April 2016 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration. 

In April 2017, the Board again remanded the service connection claim to the AOJ for further development.  After conducting further development, the AOJ continued to deny the remaining claims (as reflected in an October 2017 SSOC), and returned this matter to the Board for further appellate consideration. 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on this claim is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

In January 2015, the Board remanded the service connection claim for an acquired psychiatric disorder, in part, to obtain a VA examination and medical opinion to address the nature and etiology of any diagnosed disability(ies).  In rendering each etiology opinion, the Board requested that the examiner consider and discuss all pertinent in- and post-service medical and other evidence, as well as, the Veteran's lay assertions that he has had a nervous condition since service.  The Veteran was provided with a VA examination and medical opinion in May 2015. 

In April 2017, the Board determined that the May 2015 VA examiner did not discuss the Veteran's lay statements regarding the onset of his nervous condition.  The Board also observed that, although the examiner mentioned in passing that the Veteran sought psychiatric care in 1985, eleven years after his military discharge, she did not discuss the lay evidence reflected in such records.  Specifically, a VA treatment record dated in August 1985 notes that the Veteran was brought to the ER with his brother.  He then reported experiencing extreme nervousness and a feeling that people were watching him and out to get him.  The treatment record documents that his brother related that the Veteran had a history of psychiatric problems since he had been in the Army.  The Board determined that this information was relevant to the Veteran's service connection claim for a psychiatric disorder, but that it was unclear from the record whether the examiner reviewed and considered this relevant lay evidence.  The Board also noted that the Veteran testified during the January 2014 Board hearing that his symptoms of depression may be secondary to his service-connected hearing loss and tinnitus.  The Board requested that an addendum medical opinion be obtained by the individual who conducted the May 2015 mental health examination, if possible, or by another appropriate mental health professional to determine whether the Veteran's current psychiatric disability(ies) diagnosed at any time during the appeal period had its onset during active military service or is otherwise related to active military or, if not, was caused by or aggravated by his service-connected disabilities).  .  

Pursuant to the April 2017 remand, an addendum opinion was obtained in July 2017.  Unfortunately, the VA psychologist only discussed the medical evidence as part of his rationale and did not address the Veteran's lay statements as to the onset of his psychiatric symptoms or his brother's credible lay statements in the August 1985 treatment record that the Veteran had a history of psychiatric problems since he had been in the Army.  Furthermore, although the VA psychologist provided a negative medical opinion as to whether the Veteran's psychiatric disability was aggravated by the Veteran's service-connected hearing loss and tinnitus, his rationale did not address aggravation and he did not link the data to his opinion in his explanation.  

In view of the above, the Board is unable to find that there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) holding that substantial, rather than strict, compliance is required).  As the medical evidence currently of record remains insufficient to resolve the claim, the Board finds that  another remand of this matter is warranted to obtain further medical opinions addressing the etiology of each diagnosed psychiatric disability-to include whether the disability began during service, or, if not, was caused or aggravated by service-connected disability.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes action to provide an examination or to obtain a medical opinion, it must ensure that one is provided or obtained that is adequate for the determination being made).

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records.  Notably, the AOJ should attempt to obtain all outstanding mental health records from the San Juan VA Medical Center (VAMC) since April 2017.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (2012) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  


Accordingly, this matter is hereby remanded for the following action:

1.  Obtain from the San Juan VAMC (and any associated facility(ies)), all outstanding records of VA evaluation and/or treatment of the Veteran dated since April 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange to obtain from an appropriate mental health professional (preferably, one who has not provided an opinion in connection with this claim) a medical opinion addressing the etiology of diagnosed psychiatric disability(ies), based on claims file review, if possible.  

Only arrange for the Veteran to undergo further examination if deemed appropriate by the mental health professional designated to provide the medical opinion.

The entire, electronic claims  file in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the designated individual, and the medical opinion/ examination report should include discussion of the Veteran's documented history and assertions.  

If the Veteran is examined, all indicated tests and studies (to include psychological testing, if necessary) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to each psychiatric disability validly diagnosed at any time since pertinent to the current claim-to specifically include depressive disorder, NOS-the mental health professional should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability

(a)  had its onset during the Veteran's active military
service , or is otherwise medically related to service;  or, if not,

(b) was caused OR is or has been aggravated (worsened beyond the natural progression) by the Veteran's service-connected disabilities.  If aggravation is found, the mental health professional should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying (to the extent possible) the baseline level of disability prior to aggravation. .

In addressing the above,  the mental health professional must consider and discuss all pertinent medical and other objective evidence and all lay assertions, to include any assertions as to onset and continuity of symptoms.  The mental health professional is asked to specifically address the observations of the Veteran's brother that the Veteran had a history of psychiatric problems since active military service (documented in an August 1985 VA treatment record), which he is competent to report.  If lay assertions in any regard are discounted, the mental health professional should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining clam on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the service connection claim) and all legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




